Citation Nr: 0123633	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a speech defect.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from December 1945 to June 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas. 


FINDINGS OF FACT

1.  The veteran does not suffer from a speech defect. 

2.  Hearing loss is unrelated to service.  


CONCLUSIONS OF LAW

1.  A speech defect was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

2.  Hearing loss was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO, at the time of the decision that is the subject of 
this appeal, did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case of the type of evidence needed to 
substantiate his claim.  Furthermore, the VA has obtained all 
pertinent evidence identified by the veteran.  In this 
respect, in June 2001, the RO, in response to enactment of 
the VCAA, contacted the veteran to provide the veteran with 
an opportunity to identify additional medical records or 
other records relevant to the veteran's claim.  The veteran 
indicated that no additional records existed.  

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  As 
outlined further below, all necessary examinations have been 
completed.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Speech Defect

There is no medical evidence of a speech impairment in the 
claims file, including service medical records, and no 
competent evidence linking any speech defect to service.  The 
veteran, furthermore, has not suggested that such evidence 
exists. 

With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS- (1) In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under 
subsection (a) shall include providing a 
medical examination or obtaining a 
medical opinion when such an examination 
or opinion is necessary to make a 
decision on the claim.
(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)--
(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but (C) does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.

38 U.S.C.A. § 5013A(d) (West Supp. 2001); see also 66 Fed 
Reg. 45631 (to be codified at 38 C.F.R. § 3.159(c)(4)).

There is no competent evidence that the veteran suffers from 
a current disability or persistent or recurrent symptoms of 
disability characterized by a speech defect, and examination 
to ascertain the nature of any current disability is 
unwarranted.  Given the lack of competent evidence that the 
veteran suffers from a speech defect, the Board is 
constrained to conclude that he does not.  As such, service 
connection for a speech defect is not warranted.  

Hearing Loss

The veteran underwent a VA audiological examination in 
November 1998.  That examination revealed moderate to severe 
hearing loss in both ears.  However, there is no medical 
evidence of hearing loss prior to the date of the date of the 
examination.  Service medical records contain no evidence of 
acoustic trauma, and the veteran's hearing reportedly was 
normal, described as 15/15 in both ears, during a service 
separation examination conducted in May 1947.  The veteran, 
furthermore, has not articulated a history of acoustic trauma 
or diminished hearing in service.  This evidence does not 
indicate that hearing loss may be related to service, and 
there is no legitimate basis for further examination or 
medical inquiry for the purpose of ascertaining the etiology 
of the veteran's current hearing loss.  Given both the lack 
of evidence linking hearing loss to service and the 
characterization of hearing as normal in May 1947, the Board 
concludes that the veteran's current hearing loss is 
unrelated to service.  As such, service connection for 
hearing loss is not warranted.  


ORDER

The appeal is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

